Citation Nr: 0515649	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's chronic lumbosacral strain with 
degenerative joint disease.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1980 to April 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's lumbosacral 
strain with degenerative joint disease.  In September 2000, 
the Board remanded the veteran's claim to the RO for 
additional action.  

In June 2001, the RO increased the evaluation for the 
veteran's lumbosacral strain with degenerative joint disease 
from 20 to 40 percent; effectuated the award as of October 
24, 2000; and denied a total rating for compensation purposes 
based on individual unemployability.  In May 2002, the Board 
granted a 40 percent evaluation for the veteran's lumbosacral 
strain with degenerative joint disease for the period prior 
to October 24, 2000, and denied both an evaluation in excess 
of 40 percent for that disability and a total rating for 
compensation purposes based on individual unemployability.  

In June 2002, the RO effectuated the award of a 40 percent 
evaluation for the veteran's lumbar spine disorder as of 
August 10, 1998.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In December 2002, the Court granted the parties' Joint Motion 
for a Partial Remand; vacated those portions of the Board's 
May 2002 decision which denied an evaluation in excess of 40 
percent for the veteran's lumbosacral strain with 
degenerative joint disease and a total rating for 
compensation purposes based on individual unemployability; 
and remanded the veteran's appeal to the Board for additional 
action.  In July 2003, the Board remanded the veteran's 
claims to the RO for additional action.  

The Board notes that its July 2003 Remand and the December 
2004 supplemental statement of the case (SSOC) issued to the 
veteran and her accredited representative erroneously 
enumerate the veteran's entitlement to an evaluation in 
excess of 20 percent for her lumbosacral strain with 
degenerative joint disease for the period prior to October 
24, 2000, as an issue on appeal.  As a 40 percent evaluation 
for the veteran's lumbar spine disorder for the period prior 
to October 24, 2000, was granted by the May 2002 Board 
decision and subsequently effectuated by the RO as of August 
10, 1998, the issue is now moot and wholly encompassed within 
the issue of the veteran's entitlement to an evaluation in 
excess of 40 percent for her lumbosacral strain with 
degenerative joint disease.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

The veteran asserts that an evaluation in excess of 40 
percent is warranted for her lumbosacral spine disability as 
it now encompasses lumbar degenerative disc disease and 
renders her totally disabled from working as a licensed 
practical nurse.  In her February 2005 written statement, the 
accredited representative advances that the veteran has not 
been afforded a VA vocational assessment since 1997.  

The veteran's July 2001 Appeal to the Board (VA Form 9) may 
be reasonably construed as a claim for service connection for 
lumbar spine degenerative disc disease.  The RO has not had 
an opportunity to act upon the veteran's claim.  The Board 
finds the issue of service connection for lumbar spine 
degenerative disc disease to be inextricably intertwined with 
the certified issues of the veteran's entitlement to an 
increased evaluation for her lumbosacral strain with 
degenerative joint disease and a total rating for 
compensation purposes based on individual unemployability.  
Determinations as to total ratings under 38 C.F.R. § 4.16 
require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination encompassing her 
lumbosacral spine in March 2001.  In September 2002 and 
September 2003, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to spinal 
and other back disabilities.  The Board observes that the 
veteran has not been afforded a VA examination for 
compensation purposes which addresses the criteria set forth 
in the amended regulations.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
she provide information as to all 
treatment of her lumbosacral spine 
disabilities after August 2004, including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact the identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of her lumbosacral spine 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should 
specifically state whether the veteran 
has degenerative disc disease.  If 
degenerative disc disease is diagnosed, 
the examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the degenerative disc disease had its 
onset during active service; originated 
during active service; is etiologically 
related to the veteran's 
service-connected lumbosacral strain with 
degenerative joint disease; is in any 
other way causally related to such 
service; or has increased in severity 
beyond its natural progression secondary 
to the veteran' s service-connected 
disability.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's lumbosacral spine disability 
and any associated pain with a full 
description of the effect of the 
disability upon her ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
lumbosacral spine upon her vocational 
pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, for 
rating spinal and other back disorders.  
See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then adjudicate the veteran's 
entitlement to service connection for 
lumbar spine degenerative disc disease.  
The veteran and her accredited 
representative should be informed in 
writing of the resulting decision and her 
associated appellate rights.  The issue 
is not on appeal unless there is a notice 
of disagreement and a substantive appeal 
as to the issue.  

4.  Then readjudicate the issues of the 
veteran's entitlement to an evaluation in 
excess of 40 percent evaluation for her 
lumbosacral strain with degenerative 
joint disease and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
her accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


